DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          Examiner’s Note
Upon reconsideration, Claim Rejections under 35 USC 101 of 06/24/2021 have been withdrawn.
                                 Allowable Subject Matter
	Claims 1-7 and 9-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:

	In view of 2019 Revised Patent Subject Matter Eligibility Guidance, independent claims 1, 12 and 20 recite the combination of additional elements, which, as a whole, integrates the abstract idea of providing a customized communication into a practical application. Therefore, claim rejections under 35 USC § 101 have been withdrawn.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”.


Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        03/02/2022